

	

		III

		109th CONGRESS

		2d Session

		S. CON. RES. 82

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2006

			Mr. Kerry submitted the

			 following concurrent resolution; which was referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		CONCURRENT RESOLUTION

		To establish a procedure for the

		  appointment of independent Congressional Ethics Office to investigate ethics

		  violations in the Senate and the House of Representatives.

	

	

		1.Congressional Ethics

			 Officer

			(a)EstablishmentThere

			 is established in the legislative branch an independent authority to be known

			 as the Congressional Ethics Office to be headed by a Congressional Ethics

			 Officer.

			(b)Membership

				(1)In

			 generalThe Congressional Ethics Officer shall be appointed in

			 accordance with paragraph (2).

				(2)AppointmentThe

			 majority leader of the Senate, the minority leader of the Senate, the Speaker

			 of the House of Representatives, the minority leader of the House of

			 Representatives, the chairman and ranking member of the Committee on Standards

			 of Official Conduct of the House of Representatives, and the chairman and the

			 ranking member of the Select Committee on Ethics of the Senate shall nominate

			 the Congressional Ethics Officer at the beginning of a Congress. The

			 Congressional Ethics Officer shall be confirmed by both the Senate and the

			 House of Representatives.

				(c)Terms

				(1)In

			 generalThe Congressional Ethics Officer shall serve a term of 2

			 years and may be reappointed for 2 additional terms.

				(2)Death or

			 resignationIn the case of the death or resignation of the

			 Congressional Ethics Officer a successor shall be appointed in the same manner

			 to serve the remaining term of that Congressional Ethics Officer.

				(d)RemovalThe

			 Congressional Ethics Officer may be removed only by resolution of the Senate or

			 the House of Representatives.

			(e)DutiesIt

			 shall be the duty of the Congressional Ethics Officer to—

				(1)receive requests

			 for review of an allegation described in section 2(b);

				(2)make such

			 informal preliminary inquiries in response to such a request as the

			 Congressional Ethics Officer deems to be appropriate;

				(3)if, as a result

			 of those inquiries, the Congressional Ethics Officer determines that a full

			 investigation is not warranted, submit a report pursuant to section 2(f);

			 and

				(4)if, as a result

			 of those inquiries, the Congressional Ethics Officer determines that there is

			 probable cause, the Congressional Ethics Officer—

					(A)may determine a

			 full investigation is warranted and conduct such investigation; and

					(B)shall provide a

			 full report of the investigation which shall be available for public inspection

			 to either the Select Committee on Ethics of the Senate or the Committee on

			 Standards of Official Conduct of the House of Representatives.

					(f)Compensation of

			 Congressional Ethics Officer

				(1)In

			 generalThe Congressional Ethics Officer shall be compensated at

			 a rate equal to the daily equivalent of the annual rate of basic pay prescribed

			 for level IV of the Executive Schedule under section 5315 of title 5, United

			 States Code, for each day (including travel time) during which he or she is

			 engaged in the performance of the duties of the Congressional Ethics

			 Officer.

				(2)Travel

			 expensesThe Congressional Ethics Officer and members of the

			 Congressional Ethics Officer staff shall be allowed travel expenses, including

			 per diem in lieu of subsistence, at rates authorized for employees of agencies

			 under subchapter I of chapter 57 of title 5, United States Code, while away

			 from their homes or regular places of business in the performance of services

			 for the Congressional Ethics Officer.

				(g)Staff

				(1)In

			 generalThe Congressional Ethics Officer may, without regard to

			 the civil service laws and regulations, appoint, and terminate an executive

			 director and such other additional personnel as are necessary to enable the

			 Congressional Ethics Officer to perform his or her duties. The staff of the

			 Congressional Ethics Office shall be nonpartisan.

				(2)Staff

			 compensationThe Congressional Ethics Officer may fix the

			 compensation of the executive director and other personnel without regard to

			 the provisions of chapter 51 and subchapter III of chapter 53 of title 5,

			 United States Code, relating to classification of positions and General

			 Schedule pay rates, except that the rate of pay for the executive director and

			 other personnel may not exceed the rate payable for level V of the Executive

			 Schedule under section 5316 of that title.

				(3)DetaileesAny

			 Federal Government employee may be detailed to the Congressional Ethics Officer

			 without reimbursement, and such detail shall be without interruption or loss of

			 civil service status or privilege.

				(4)Temporary

			 servicesThe Congressional Ethics Officer may procure temporary

			 and intermittent services under section 3109(b) of title 5, United States Code,

			 at rates for individuals that do not exceed the daily equivalent of the annual

			 rate of basic pay prescribed for level V of the Executive Schedule under

			 section 5316 of that title.

				(5)StaffingExcept

			 at a time when additional personnel are needed to assist the Congressional

			 Ethics Officer in his or her review of a particular request for review under

			 section 2, the total number of staff personnel employed by or detailed to the

			 Congressional Ethics Officer under this subsection shall not exceed 50.

				(h)Inapplicability

			 of the Federal advisory committee ActThe Federal Advisory

			 Committee Act (5 U.S.C. App.) shall not apply to the Commission.

			2.Review of

			 allegations of misconduct and violations of ethics laws

			(a)DefinitionsAs

			 used in this section, the term officer or employee of Congress

			 means—

				(1)an elected

			 officer of the Senate or the House of Representatives who is not a member of

			 the Senate or the House of Representatives;

				(2)an employee of

			 the Senate or the House of Representatives, any committee or subcommittee of

			 the Senate or the House of Representatives, or any member of the Senate or the

			 House of Representatives;

				(3)an employee of

			 the Vice President if such employee's compensation is disbursed by the

			 Secretary of the Senate; and

				(4)an employee of a

			 joint committee of Congress.

				(b)Request for

			 reviewAny person, including a person who is not an officer or

			 employee of Congress, may present to the Congressional Ethics Officer a request

			 to review and investigate an allegation of—

				(1)improper conduct

			 that may reflect upon the Senate or the House of Representatives;

				(2)a significant

			 violation of law;

				(3)a violation of

			 the Senate Code of Official Conduct (rules XXXIV, XXXV, XXXVII, XXXVIII, XXXIX,

			 XL, XLI, and XLII of the Standing Rules of the Senate) or the ethics rules of

			 the House of Representatives; or

				(4)a significant

			 violation of a rule or regulation of the Senate or the House of

			 Representatives, relating to the conduct of a person in the performance of his

			 or her duties as a member, officer, or employee of the Senate or the House of

			 Representatives.

				(c)Sworn

			 Statement

				(1)In

			 generalA request for review under subsection (b) shall be

			 accompanied by a sworn statement, made under penalty of perjury under the laws

			 of the United States, of facts within the personal knowledge of the person

			 making the statement alleging improper conduct or a violation described in

			 subsection (b).

				(2)False

			 statementIf the Congressional Ethics Officer determines that any

			 part of a sworn statement presented under paragraph (1) may have been a false

			 statement made knowingly and willfully, the Congressional Ethics Officer may

			 refer the matter to the Attorney General for prosecution.

				(d)Protection from

			 frivolous charges

				(1)In

			 generalAny person who—

					(A)knowingly files

			 with the Congressional Ethics Office a false complaint of misconduct on the

			 part of any legislator or any other person shall be subject to a $10,000 fine

			 or the cost of the preliminary review, whichever is greater, and up to 1 year

			 in prison; or

					(B)encourages

			 another person to file a false complaint of misconduct on the part of any

			 legislator or other person shall be subject to a $10,000 fine or the cost of

			 the preliminary review, whichever is greater, and up to 1 year in

			 prison.

					(2)Subsequent

			 complaintsAny person subject to either of the penalties in

			 paragraph (1) may not file a complaint with the Congressional Ethics Office

			 again.

				(3)Ban on filings

			 prior to electionThe Congressional Ethics Office may not accept

			 charges filed in the—

					(A)30 days prior to

			 a primary election for which the Member in question is a candidate; and

					(B)60 days prior to

			 a general election for which the Member in question is a candidate.

					(e)SubpoenaThe

			 Congressional Ethics officer may bring a civil action to enforce a subpoena

			 only when directed to do so by the adoption of a resolution by the Senate or

			 the House of Representatives, as appropriate.

			(f)Referral of

			 reports to the Select Committee on Ethics of the Senate, the Committee on

			 Standards of Official Conduct of the House of Representatives or the Department

			 of Justice

				(1)In

			 generalIf, after making preliminary inquiries, the Congressional

			 Ethics Officer finds probable cause that a violation of the ethics rules has

			 occurred, the Congressional Ethics Officer shall submit to the members of the

			 Senate, members of the House of Representatives, and the Department of Justice

			 a report that—

					(A)states findings

			 of fact made as a result of the inquiries;

					(B)states any

			 conclusions that may be drawn with respect to whether there is substantial

			 credible evidence that improper conduct or a violation of law may have

			 occurred; and

					(C)states its

			 reasons for concluding that further investigation is not warranted.

					(2)No

			 actionAfter submission of a report under paragraph (1), no

			 action may be taken in the Senate or the House of Representatives to impose a

			 sanction on a person who was the subject of the Congressional Ethics Officer’s

			 inquiries on the basis of any conduct that was alleged in the request for

			 review and sworn statement.

				3.Additional

			 ResponsibilitiesThe

			 Congressional Ethics Officer shall—

			(1)periodically report to Congress any changes

			 to the ethics law and regulations governing Congress that the Congressional

			 Ethics Officer determines would improve the investigation and enforcement of

			 such laws and regulations; and

			(2)provide an annual

			 report to Congress on the number of ethics complaints and a description of the

			 ethics investigations undertaken during the prior year.

			

